Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 17, 2018

The Court of Appeals hereby passes the following order:

A18A2068. BRIAN MALVERTY v. THE STATE.

      In December 1986, Brian Malverty pleaded guilty to two counts of felony
murder and was sentenced to concurrent life terms. Thereafter, the denial of
Malverty’s motion for an out-of-time appeal of his guilty plea was affirmed on
appeal.   Malverty v. State, 303 Ga. 102 (810 SE2d 541) (2018).             Malverty
subsequently filed various motions, which the trial court denied.1 Malverty then filed
the instant direct appeal. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). The Supreme Court’s jurisdiction over murder cases includes appeals from
orders resolving post-judgment motions in such cases. See Simpson v. State, 292 Ga.
764, 764-765 (740 SE2d 124) (2013). Accordingly, Malverty’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.



      1
       Malverty’s motion for production of transcripts and documents at the
government’s expense was granted in part.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/17/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.